WOODLEY, Judge.
Paul McKee was convicted in the Justice Court of Precinct No. 1, of Shelby County, for the offense of operating a motor vehicle upon a public highway at a rate of speed in excess of the legal speed limit, and his punishment was assessed at a' fine of $50.
He appealed to the county court where the state’s motion to dismiss the appeal because of a defective appeal bond was granted.
Appellant filed a motion to reinstate the appeal and sought to amend the bond by filing a new bond, claiming his right to do so under the provisions of Art. 835, Vernon’s Ann. C.C.P.
In the instant proceeding, he attempts to appeal from the order of the county court refusing to permit the filing of an amended bond and reinstate the appeal.
The relief to which appellant appears to be entitled is one *400appropriate to a mandamus proceeding in a proper court to require the county judge to permit the amendment of the bond.
This court’s jurisdiction in appeals in causes originating in the justice court is limited to convictions where the fine assessed in the county court exceeds $100. See Art. 53, Vernon’s Ann. C.C.P.
The power of this court and the judges thereof in mandamus proceedings is confined to the issuance of such writs where deemed necessary to enforce the jurisdiction of this court. See Art. 53a, Vernon’s Ann. C.C.P.
We are without jurisdiction to enter any order herein other than to dismiss the appeal.
The appeal is dismissed.
Opinion approved by the court.